[Cite as Thomas v. Tibbals, 2012-Ohio-1904.]


         IN THE COURT OF APPEALS FOR RICHLAND COUNTY, OHIO
                              FIFTH APPELLATE DISTRICT



GARY THOMAS                                    :       JUDGES:
                                               :       Hon. Patricia A. Delaney, P.J.
        Petitioner                             :       Hon. Sheila G. Farmer, J.
                                               :       Hon. John W. Wise, J.
-vs-                                           :
                                               :       CASE NO. 11CA119
TERRY TIBBALS, WARDEN                          :
                                               :
                                               :       OPINION
        Respondent                             :




CHARACTER OF PROCEEDING:                           Writ of Habeas Corpus

JUDGMENT:                                          Dismissed


DATE OF JUDGMENT ENTRY:                            April 20, 2012




APPEARANCES:


For Petitioner:                                    For Respondent:

Gary Thomas-A-601-988                              No Appearance
Mansfield Correctional Camp
1150 N. Main Street
Mansfield, Ohio 44901
Richland County, Case No. 11CA119                                           1

Delaney, P.J.

{¶1}   Petitioner, Gary Thomas, has filed an “Original Action in Habeas Corpus”

as well as a Motion for Default Judgment. Petitioner alleges a writ of habeas

corpus should be granted to release Petitioner from prison because Petitioner

has not received proper jail time credit.

{¶2}   According to the petition, Petitioner was sentenced to a term of

incarceration in Cuyahoga County Common Pleas Case Number CR 08-507478.

The conviction in that case was overturned by the Eighth District Court of

Appeals. Petitioner was subsequently indicted in Cuyahoga County Common

Pleas Case Number CR 10-545714.             It is Petitioner’s position he should be

released because he should have been given jail time credit in Case Number 10-

545714 for the time served in Case Number 08-507478.

{¶3}   The Supreme Court has held habeas corpus does not lie to challenge jail

time credit, “[Petitioner] had an adequate remedy by appeal to raise any error by

the trial court in calculating his jail-time credit. State ex rel. Rudolph v. Horton,

119 Ohio St.3d 350, 2008-Ohio-4476, 894 N.E.2d 49, ¶ 3.”                Hughley v.

Saunders, 123 Ohio St.3d 446, 2009-Ohio-5585, 917 N.E.2d 270, ¶ I.
Richland County, Case No. 11CA119                                                2

   {¶4}      Because habeas corpus does not lie to challenge the trial court’s

      failure to grant jail time credit, the petition is dismissed for failure to state a

      claim upon which relief may be granted.




By: Delaney, P.J.
    Farmer, J. and
    Wise, J. concur


                                            ____________________________
                                            HON. PATRICIA A. DELANEY


                                            ____________________________
                                            HON. SHEILA G. FARMER


                                            ____________________________
                                            HON. JOHN W. WISE
        IN THE COURT OF APPEALS FOR RICHLAND COUNTY, OHIO
                         FIFTH APPELLATE DISTRICT


GARY THOMAS                           :     CASE NO. 11CA119
                                      :
       Petitioner                     :
                                      :
-vs-                                  :     JUDGMENT ENTRY
                                      :
TERRY TIBBALS, WARDEN                 :
                                      :
                                      :
       Respondent                     :



       For the reasons stated in our accompanying Memorandum-Opinion, this

cause is dismissed.

       Costs taxed to Petitioner.




                                      ______________________________
                                      HON. PATRICIA A. DELANEY


                                      ______________________________
                                      HON. SHEILA G. FARMER


                                      ______________________________
                                      HON. JOHN W. WISE